ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_01_FR.txt. LAGRAND (ARRÊT) 517

transmis respectivement au Gouvernement de la République fédérale
d'Allemagne et au Gouvernement des Etats-Unis d'Amérique.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. GUILLAUME, président, fait la déclaration suivante:

L’alinéa 7) du dispositif de l’arrêt de la Cour envisage le cas où, malgré
l'engagement des Etats-Unis dont la Cour a pris acte à l’alinéa 6), des
ressortissants allemands seraient condamnés à une peine sévère sans que
les droits qu'ils tiennent de l'alinéa b) du paragraphe | de l’article 36 de
la convention de Vienne sur les relations consulaires aient été respectés.
La Cour dit qu’en pareille hypothèse «les Etats-Unis devront, en mettant
en œuvre les moyens de leur choix, permettre le réexamen et la revision
du verdict de culpabilité et de la peine en tenant compte de la violation
des droits prévus par la convention».

Cet alinéa du dispositif répond à certaines conclusions de l'Allemagne
et statue de ce fait exclusivement sur les obligations des Etats-Unis dans
le cas où des ressortissants allemands seraient condamnés à des peines
sévères.

L’alinéa 7) ne se prononce donc pas sur la situation des ressortissants
d’autres pays ou sur celle de personnes condamnées à des peines n’ayant
pas un caractère sévère. En vue cependant d'éviter toute ambiguïté, il
convient de préciser qu'il ne saurait faire l’objet d’une interprétation a
contrario.

(Signé) Gilbert GUILLAUME.

M. Sut, vice-président, joint à l’arrêt l'exposé de son opinion indivi-
duelle: M. Opa, juge, joint à l’arrêt l'exposé de son opinion dissidente;
MM. Koroma et PARRA-ARANGUREN, juges, joignent à l’arrét les exposés
de leur opinion individuelle; M. BUERGENTHAL, juge, joint à l’arrêt
l'exposé de son opinion dissidente.

(Paraphé) G.G.
(Paraphé) Ph.C.

55
